IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BEN R. WOODS, SR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-2650

VENTURES TRUST 2013-I-NH
BY MCM CAPITAL
PARTNERS, LLC, ITS
TRUSTEE,

      Appellee.


_____________________________/

Opinion filed August 9, 2017.

An appeal from the Circuit Court for Duval County.
Charles O. Mitchell, Jr., Judge.

Brian Korte and Scott J. Wortman of Korte & Wortman, P.A., West Palm Beach, for
Appellant.

Jason R. Hawkins of South Milhausen, P.A., Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.